DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   WILLIAM WEBSTER MILLSAPS,
                            Appellant,

                                    v.

GUARDIANSHIP OF FRANCES BERKOWITZ and ELIZABETH SAVITT,
as Limited Guardian of the Person and Plenary Guardian of the Property
                     of FRANCES BERKOWITZ,
                              Appellees.

                              No. 4D16-2132

                          [October 26, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2014-GA-
000630-XXXX-NB.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale; and Webb Millsaps of Webb Millsaps Law
Firm, PA, Boca Raton, for appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee Elizabeth Savitt.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH, JJ., and BELANGER, ROBERT E., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.